          Case 1:19-cr-00652-JGK Document 5 Filed 10/24/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   October 24, 2019

BY ECF

Honorable John G. Koeltl
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Joseph El-Khouri,
              19 Cr. 652 (JGK)

Dear Judge Koeltl:

       The Government respectfully submits this letter to advise the Court that the above-
captioned case was recently assigned to Your Honor. In addition, the Government wishes to advise
the Court that the defendant was arrested in London on or about October 21, 2019, and the
Government intends to seek his extradition to the United States. We will continue to advise the
Court of any material updates.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Attorney for the United States Acting
                                                   Under Authority Conferred by 28 USC 515

                                            By:           /s/            ___
                                                   Daniel Tracer / Richard Cooper
                                                   Assistant United States Attorneys
                                                   (212) 637-2329/1027
